Case: 1:20-cr-00261 Document #: 1 Filed: 06/02/20 Page 1 of 5 PageID #:1


                                                         FIL/2E0D
                                                                20
                                                              6/2
                                                                      . BRUTO    N
                                                            THOMA.SDG
                                                                    IS T R IC T COURT
                                                         CLERK, U.S


                                                      $3
Case: 1:20-cr-00261 Document #: 1 Filed: 06/02/20 Page 2 of 5 PageID #:2
Case: 1:20-cr-00261 Document #: 1 Filed: 06/02/20 Page 3 of 5 PageID #:3
Case: 1:20-cr-00261 Document #: 1 Filed: 06/02/20 Page 4 of 5 PageID #:4
Case: 1:20-cr-00261 Document #: 1 Filed: 06/02/20 Page 5 of 5 PageID #:5
